ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
URS Energy & Construction, Inc.               )      ASBCA Nos. 61255, 61256, 61257
                                              )
Under Contract No. F A3002-06-D-OOO 1         )

APPEARANCES FOR THE APPELLANT:                       Nicole J. Owren-Wiest, Esq.
                                                     Elizabeth A. Buehler, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCE FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: March 15, 2019




                                                           rative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61255, 61256, 61257, Appeals of
URS Energy & Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            I